UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6126



JEFFREY ALAN TAYLOR,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-2102-2)


Submitted:   April 27, 2001                   Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Alan Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Alan Taylor appeals the district court’s order denying

his second motion for reconsideration of the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint for

failure to exhaust administrative remedies.   We have reviewed the

record and the district court’s order and find no reversible error.

In the briefing order, Taylor was warned that this court would not

consider issues not specifically raised in his informal brief. See

4th Cir. Local R. 34(b). Nonetheless, Taylor’s informal brief does

not challenge the district court’s order, but instead addresses

only the merits of his § 1983 claim.   Accordingly, we affirm.   We

also deny Taylor’s motion for a certificate of appealability and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2